       Case 2:20-cv-01663-ILRL-DMD Document 1 Filed 06/10/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


  XL SPECIALTY INSURANCE CO. a/s/o
  PENOBSCOT BAY TRACTOR TUG CO. and
  PENOBSCOT BAY TRACTOR TUG CO.,

                               Plaintiffs,          CIVIL ACTION NO.
                 -against-
                                                    JUDGE:
  Tugboat VIRGIE CENAC, her engines, boilers,
  tackle, furniture, apparel, etc. in rem; and      MAG. JUDGE:
  CAILLOU ISLAND TOWING CO. INC.
  in personam,

                                Defendants


                                      COMPLAINT IN ADMIRALTY

      Plaintiff, by its attorneys, CASEY & BARNETT, LLC, for its Complaint, alleges upon

information and belief, as follows:



       1.      This is an admiralty and maritime claim within the meaning of Rule 9(h) of the

Federal Rules of Civil Procedure. Jurisdiction is predicated upon 28 U.S.C. §1333.

       2.      Plaintiff, XL Specialty Insurance Company, is a corporation with a place of business

located at 70 Seaview Avenue, Stamford, Connecticut, and is the subrogated underwriter of

Penobscot Bay Tractor Tug Company.

       3.      Plaintiff, Penobscot Bay Tractor Tug Company, was and is a business entity with a

place of business located at 48 Marshall Wharf, Belfast, Maine and was, and is, the owner of the

tugboat “FOURNIER BOYS”.

       4.     Defendant, Caillou Island Towing Company Inc., is a business entity with a place of
       Case 2:20-cv-01663-ILRL-DMD Document 1 Filed 06/10/20 Page 2 of 7



business located at 1211 Bayou Lacarpe Road, Houma, Louisiana and was, and still is, doing

business in this jurisdiction and was and still is engaged in the business of providing commercial

marine towing services.

       5.     At all times relevant, Defendant Caillou Island Towing Co. Inc., was and is the owner,

owner pro hac vice, charterer, manager and/or operator of the commercial tugboat “VIRGIE

CENAC”, official number 539304.

       6.      At all material times, the tugboat VIRGIE CENAC was and is an oceangoing vessel

engaged in commercial towing of vessel on the high seas and may be within the jurisdiction of this

Honorable Court during the pendency of process hereunder.

       7.      Plaintiffs brings this action on its own behalf and as agent and/or trustee on behalf of

and for the interest of all parties who may be or become interested in the damages sustained to the

tugboat FOURNIER BOYS, as their respective interests may ultimately appear, and Plaintiffs are

entitled to maintain this action.

                                                  FACTS

       8.      In June 2018, Penobscot Bay Tractor Tug Company (hereinafter “Penobscot”) hired

Defendant, Caillou Island Towing Company Inc. (hereinafter “Caillou”), to provide towing services

for its vessel, the tugboat FOURNEIR BOYS.

       9.      Defendant, Caillou, was hired to tow the FOURNIER BOYS from Gulf Island

Shipyard in Houma, Louisiana to the Cat Island Pass Sea Buoy.

       10.     On June 12, 2019, at approximately 5:05 a.m., Caillou’s tugboat, the VIRGIE

CENAC arrived at Gulf Island Shipyard in Houma, Louisiana to tow the FOURNIER BOYS to the

Cat Island Pass Seas Buoy.

       11.      On June 12, 2019 at approximately 5:45 a.m., the tugboat VIRGIE CENAC took the
       Case 2:20-cv-01663-ILRL-DMD Document 1 Filed 06/10/20 Page 3 of 7



vessel FOURNIER BOYS under tow and commenced the voyage to the Cat Island Sea Buoy.

       12.     On June 12, 2019, at approximately 12:00 p.m., the FOURNIER BOYS ran aground

while being towed by the tugboat VIRGIE CENAC.

       13.     The FOURNIER BOYS remained hard aground until 22:00 hours on June 12, 2019,

at which time, the tugboat VIRGIR CENAC resume towing the vessel FOURNIER BOYS to the Cat

Island Pass Sea Buoy.

       14.     On June 12, 2019, at approximately 22:48 hours, the tugboat VIRGIE CENAC

reached the Cat Island Pass Sea Buoy with the tugboat FOURNIER BOYS in tow.

       15.     Upon reaching the Cat Island Pass Sea Buoy, the tugboat VIRGIE CENAC was

released and the vessel FOURNIER BOYS commenced its voyage toward its intended destination,

New England, USA.

       16.     On or about June 16, 2019, while the vessel FOURNIER BOYS was off the coast of

Key West, Florida en route to New England, the crew noticed the vessel was losing oil from the

starboard thruster seal gravity tank. They drained the oil from the starboard thruster and observed

water contamination of the gear oil.

       17.     Upon discovering water contamination of the gear oil, the FOURNIER BOYS

diverted course to the North Florida Shipyard in Jacksonville, Florida for inspection and repairs.

       18.     The vessel FOURNIER BOYS arrived at the North Florida Shipyard on June 18,

2019 and was hauled out and dry docked on June 20, 2019.

       19.     When the FOURNIER BOYS was hauled out of the water, inspection revealed

various damages sustained to the vessel as a result of the grounding including, but not limited to,

paint abrasion on the keels, the starboard thruster nozzle lower section, including the lower part of

the framing, and the lower section of the port thruster nozzle.
       Case 2:20-cv-01663-ILRL-DMD Document 1 Filed 06/10/20 Page 4 of 7



        20.     In addition to paint abrasions, the vessel sustained mud and sand contamination under

the port and starboard thruster rope guards. The introduction of abrasive sand and mud into the seals

caused the starboard thruster stern tube outer seals to fail and leak oil, in addition to other damage.

        21.     At all times relevant, Plaintiff, XL Specialty Insurance Company, had issued a policy

of hull insurance to Penobscot Bay Tractor Tug Company which was in full force and effect on the

date of the grounding.

        22.     Pursuant to the insurance coverage afforded to the Penobscot Bay Tractor Tug

Company under the insurance policy, XL paid for the damages sustained to the vessel FOURNIER

BOYS.

        23.     As Plaintiff, XL, has sustained damages as a result of said expenditures, expenditures

rightly the responsibility of the Defendants, XL is subrogated, to the extent of its expenditures, to the

rights of its insured, Penobscot Bay Tractor Tug Company, and brings this action in the name of its

insured, and does so along with its insured, Penobscot Bay Tractor Tug Company, to recover

monetary damages caused by the grounding.

                               AS AND FOR A FIRST CAUSE OF ACTION
                                      BREACH OF CONTRACT

        24.     Plaintiffs repeat and reiterate each and every allegation set forth at length in

paragraphs 1 through 23, as if set for the herein.

        25.     Penobscot Bay Tractor Tug Company contracted with Defendants to professionally,

safely, and properly tow its vessel, FOURNIER BOYS, from Gulf Island Shipyard in Houma,

Louisiana to the Cat Island Pass Sea Buoy.

        26.     The Defendants failed to professionally, safely, and properly tow the FOURNIER

BOYS from Gulf Island Shipyard in Houma, Louisiana to the Cat Island Pass Sea Buoy.
       Case 2:20-cv-01663-ILRL-DMD Document 1 Filed 06/10/20 Page 5 of 7



       27.     The Defendants breach consisted of the following particulars, among others, which

will be shown with specificity at trial: (a) the VIRGIE CENAC was manned by incompetent persons

that were inattentive to their duties, (b) the VIRGIE CENAC failed to maintain control of her tow;

(c) the Captain and mates failed to take into account the draft of the FOURNIER BOYS in relation

to depth of the waters through which she was being towed; (d) the Captain and mates failed to use all

available means of navigation to prevent the grounding; (e) the Captain and mates failed to keep to

the right of the channel; (f) the Captain and mates failed to take into account the tidal stages and

levels that would be encountered during the voyage; (h) the persons in charge and/or those

responsible for navigating the tugboat VIRGIE CENAC were negligent in other aspects which

violate the standards of good towing and seamanship; and (i) the VIRGIE CENAC was unseaworthy.



       28.     As a direct and proximate result of the foregoing, the Defendants caused the

FOURNIER BOYS to run aground and, in so doing, breached the contract and caused the

FOURNIER BOYS to sustain significant physical and mechanical damage.

       29.     By reason of the foregoing, Plaintiffs have sustained losses which will be shown with

specificity at trial, no part of which has been paid although duly demanded, and which are presently

estimated to be no less than $90,000.

                        AS AND FOR A SECOND CAUSE OF ACTION
                                    NEGLIGENCE


       30.     Plaintiffs repeat and reiterate each and every allegation set forth at length in

paragraphs 1 through 29, as if set for the herein.

       31.     At all times relevant, Defendants’ had a duty to properly, professionally, and safely

tow the FOURNIER BOYS.
       Case 2:20-cv-01663-ILRL-DMD Document 1 Filed 06/10/20 Page 6 of 7



        32.     Defendants breached the duty owed by and through their negligent towing and in the

following particulars, among others, which will be shown at the trial of this case: (a) the VIRGIE

CENAC was manned by incompetent persons that were inattentive to their duties, (b) the VIRGIE

CENAC failed to maintain control of her tow; (c) the Captain and mates failed to take into account

the draft of the FOURNIER BOYS in relation to depth of the waters through which she was towed;

(d) the Captain and mates failed to use all available means of navigation to prevent the grounding;

(e) the Captain and mates failed to keep to the right of the channel; (f) the Captain and mates failed

to take into account the tidal stages and levels that would be encountered during the voyage; (h) the

persons in charge and/or those responsible for navigating the tugboat VIRGIE CENAC were

negligent in other aspects which violate the standards of good towing and seamanship; and (i) the

VIRGIE CENAC was unseaworthy.

        33.     As a direct and proximate result of the foregoing, Defendants caused the FOURNIER

BOYS to run aground and suffer significant physical and mechanical damages.

        34.      By reason of the foregoing, Plaintiffs have sustained losses which will be shown with

specificity at trial, no part of which has been paid although duly demanded, and which are presently

estimated to be no less than $90,000.00.



WHEREFORE, Plaintiffs prays:

        1.      In rem service of process be issued against the tugboat VIRGIE CENAC, her engines,

boilers, tackle, furniture, apparel, etc.; that the vessel be seized and that all those claiming an interest

in them be cited to appear and answer under oath both all and singular the matters aforesaid;

        2.      The tugboat VIRGIE CENAC, her engines, boilers, tackle, furniture, apparel, etc., be

condemned and sold to satisfy the judgments herein in favor of Plaintiffs;
        Case 2:20-cv-01663-ILRL-DMD Document 1 Filed 06/10/20 Page 7 of 7



        3.     The Court order, adjudge and decree that Defendants, CAILLOU ISLAND TOWING

COMPANY INC. and the tugboat VIRGIE CENAC, be found joint and severally liable and pay to

Plaintiffs the losses sustained herein, together with pre-judgment and post judgment interest thereon

and their costs; and,

        4.      That this Honorable Court grant to Plaintiffs such other and further relief as may be

just and proper.

Dated: New York, New York
       June 10, 2020


                                       Respectfully submitted,

                                       CASEY & BARNETT, LLC
                                       Attorneys for Plaintiffs

                               By:    /s/ Gregory G. Barnett
                                       Gregory G. Barnett, Esq.
                                       Christopher M. Schierloh Esq.(Pro Hac Vice forthcoming)
                                       305 Broadway, Suite 1202
                                       New York, New York 110007
                                       Tel. (212) 286-0225
